 


109 HR 1339 IH: To amend the Trade Sanctions Reform and Export Enhancement Act of 2000 to clarify allowable payment terms for sales of agricultural commodities and products to Cuba.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1339 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mrs. Emerson introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on International Relations and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Trade Sanctions Reform and Export Enhancement Act of 2000 to clarify allowable payment terms for sales of agricultural commodities and products to Cuba. 
 
 
1.Clarification of payment terms for sales of agricultural commodities and products to Cuba under the Trade Sanctions Reform and Export Enhancement Act of 2000Subparagraph (A) of section 908(b)(1) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207(b)(1)(A)) is amended to read as follows: 
 
(A)Payment of cash in advance, which as used herein means the payment by the purchaser of an agricultural commodity or product and the receipt of such payment by the seller prior to— 
(i)the transfer of title of such commodity or product to the purchaser; and 
(ii)the release of control of such commodity or product to the purchaser..  
 
